Ms. Cathyrn E. Hinshaw Executive Director Arkansas Fire  Police Pension Review Board P.O. Drawer 34164 Little Rock, AR 72203
Dear Ms. Hinshaw:
This is in response to your request for an opinion on the following question:
  Under Arkansas Code Annotated 24-11-818(3), please define what is meant by `. . . five (5) years immediately prior to his retirement.' Would this have to be a consecutive, 60 month period?
It is my opinion that this language must be construed to mean a consecutive five-year (60 month) period. The answer to your question is, therefore, "yes."
This conclusion is compelled by a review of A.C.A. § 24-11-818
(Supp. 1989) as a whole. This Code section outlines the voluntary retirement benefits for members of local fire pension and relief funds. Subsection (a)(2) (Supp. 1989) states that a pension fund member who has served in a fire department in the state "for a period of twenty (20) years or more, the last five (5) years ofwhich shall have been consecutive . . ." (emphasis added) shall be entitled to retire with a monthly pension equal to one-half of the salary attached to his rank. The subsection that is the focus of your inquiry applies to a volunteer or part-paid firefighter who becomes a full-paid member of the department. Such a member is eligible to retire as a full-paid member "only if he shall have been employed as a full-paid member for a period of at leastfive (5) years immediately prior to his retirement." A.C.A. §24-11-818(e) (Supp. 1989) (emphasis added).
When read together with subsection (a)(2), subsection (e) of §24-11-818 (Supp. 1989) must, in my opinion, be construed as imposing a requirement that the five years be consecutive. To conclude otherwise would result in a different requirement for a member who was a volunteer or part-paid firefighter and who then became a full-paid member, and any other pension fund member who wishes to retire. Section 24-11-818 offers no other potential basis for distinction in this regard, and it is my opinion that one should not be inferred under subsection (e).
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb